 

   

 

Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 1 of 13 _ |

 

 

 

UNITED STATES DISTRICT COURT 9437; Hae oq) ax
SOUTHERN DISTRICT OF NEW YORK

Write the full name of each plaintiff. LHe LOST SBE

{Include case number if one has been
| — | assigned) Limended
-against- (yi/Z7$ Joe KS6
, . _, rap Per SELF COMPLAINT
Damen Path wbhn Fine rian? a
Do you waat a jury trial?

(2-Keicrobert Aylwams rapler hbeeK ail es CINo .
Reform Plhante CEO» Robert fookS ¢ Claraiwu [sa |
Roc nithon 0&0 bese PreK ane pny 7 Mava

Write the full name of each defendant. If you need more

 

space, please write “see attached” in the space above and af && ne a . 7a . "
attach an additional sheet of paper with the full list of Vandy S mith Har ‘es
names. The names listed above must be identical to those fe e f G “eS
contained in Section Ii. - : OS Ph JOS

Michelle Sma S
Pamer Dash aa |
hfs. Hors moder of Mt eek. Wd / :

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the fast four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev, 1/9/17

 

 

 
 

   

Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 2 of 13

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction {limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
Li Federal Question
[Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been viciated?

 

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties

Of what State is each party a citizen? /¥ are
The plaintiff , Zé Dp MLOEYAL Sf LYS f f 2 , is a citizen of the State of

{Plaintiff's name}

Ave iw vor K

#
(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2

 
 

 

“Case 1: 21- -CV- /-00571- PAE Document 7 “Filed 03/29/21. Page 3 3 of 1 13

If the defendant is an individual:

Le ahi
The defendant, lV Li te Sey j a / i Tor Li a , is a citizen of the State of
) ae

(Defendant’s nat

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation: Yardy Sart.
Curtis Fat k Se
The defendant, ke penn Ab hance’ , is incorporated under the laws of

the State of Cal form Gi Ni. L Leoni bt
and has its principal place of business in the State of [' Gt ly i fr LEA hi é A. J - ;

or is incorporated under the laws of (foreign state)

 

 

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

Il. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

4 Af; UDA MV ane “ Cle

 

 

 

 

 

‘inst Name Middle tnitial Last Name

Street Address

County, ON | State Zip Code .
929.\ LANE cumane paraleoa land mya4 fh HM
(#lephene umber Email Address (if available) +

4

Page 3
 

 

 

Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 4 of 13

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant, Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

Robert _R. Lbilhams
First Name €6 . Last Name ba as .
Charman _Kketorry 4/bantl

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

County, City State Zip Code
hamoen Lash
First Name Last Name

DPS poTV

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

 

County, City State : Zip Code
Curtis, dack So) L5 Lent Papper
First Name Last Name

ABC

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4

 
 

Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 5 of 13

Defendant 4: Le be of f ia] OO ofrS

Firs t Name Last Name

LE& of Before Alhane€ Keto AS & 2 PYLE

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM

Place(s) of occurence: Dy? line, Ge ny place 4, Lith boiymetel fO m4

fromm é |
Date(s) of occurrence: /)/7 Abra i K ofr -Jo4 fo De fi OL /} T EYVe. r day x Wye

FACTS: weeA 7 days Aweek Bes daysa year

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you, Attach

additional pages ifneeded. Meher fan ACECK fai il wihe fo: ytd a SepF PAE br: a
Aris JORMGOSF chi td PPV Otel Bird GED AG: LECH OIA F PRES UNE f MEd atler

Je The following dekendentS “have been Sdaiping

my _éniise _fonzity and myseit for the ~

Past TZ years for _' Yr fanen hash,

oho bas / been infawkel With ef Le
museif. any grandchy iden mit kop. 7OY

Ne prec OS PY in jaws bred my!
litte! ecusir Britlne. (mth. Mr. Ra: A
dliveciS fis Crew fo Stalk iny anol _poermters
Ne bidag bpelS FT haye No Jontatd 2Yth
Qnd or! pave nob Ser in Years OF EVE)
detadle Shinn Along WOAD! Oui SS Jack a>
*o Cr. Seem to be lin faukd Grd hixadtel
IH, VR and. the be af md Grarelhilden »
“be _the_pdsd Mr Dash ari bile Tack SoM

 

 

joo & far as 0 sending i St
veh
my Job lodakd in Naplicoh€ : (LA apa
fd i royrye F bt ol
£ LS Inforre 1 by. 4g Bu ener © aT € g- rS yn lave

 
 

Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 6 of 13 |

LD febiuary of. HI, that prptr pee 10 Yea
GQ diStiurh Ag message in regards fo my employ MENS
Ah ihe facitliy, And thai d she deeSpt irunak me fhe sak wl! ce
Lonjackd HS noporeint for The Coury tO 150 fk
that Mr-DaSh hureel muy napheud Fomia
Rraoir to Cali tani LOA the pla Q CBs fein
_ hin murdered fe brug Aol, ASO ME Dash ~
Ad iS Co Are ale sia King the faccily of
mu Son fairer oko T have nhl wer in perso
Since 0oODer elo: he Send? Tevph C Jones, 4nd

INURE NS Semans Fe Stak my grand éhildrem-

lf you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

LL [Ae Vai fece We PHA CAL fr ett mend, ry fh
fi fit lle

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

BISCO Mitton Dollars... The Court to
inveSdgate and ipfomm CAarmaiwne Aixo Ls

OUD She intermaden thal hamon fash 18 SHO HNG

the tale piyon lanuly bading Lp to Ye cdeadthot Jani bes

Pobert Witlams ho neck Mel diol pre pife bat
Lase GA furan being tha) the  flctheied
fs M" Pod Chi fol LOA AD fitc SAIC OV
FICC #0 SAAS»

Page 6
 

 

Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 7 of 13

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

T agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

3/ ole [263 OD VSAM. 7 fle ad bit»

 

 

 

 

 

 

Da ifed Plaintiff's Signature LZ
acre Mazi v “ (yath

First Name Middle Initial Last Name
Street Address

unity, City: State Zip Code G

A} ayy Cle
29 Soh? ah dunane paraleoa, pareclnokesy@ put

Te phone j mber Email Addess {if avajlable)

I have read the Pro Se (Nonprisoner} Consent to Receive Documents Electronically:
LlYes ONo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
 

 

United States District Court
Southern District of New York

 

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is stil] an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
WWw.pacer.uscourts.pov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail.? Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avotd future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court's
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. If you do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

3. This service does not allow you to electronically file your documents;

4. It will be your duty to regularly review the docket sheet of the case.?

 

? Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 You must review the Court's actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk's
Office at the Court.

500 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
rev, 2/9/15

 

 

 
Case 1:21-cv-00571-PAE Document7 Filed 03/29/21 Page 9 of 13

“pipet a _ LBley OOS TBE
Jimended oe
Me famar on She] iS thersel ry Fxade/ OS. se
_ dbreS821 yoils my Entire family ancl myselt
a Doman pas, jel. fe. (eed fe. date. Me.
heppen) TOPAUD hein, 7 70 Laliteriaa i
Jepuat SOK wh He jak G fy have Ain oe
At jude by hus At. ass “MED Arends a
becouse pe! Know hs Son pic Ky Otel

hil £f) beope (Lf LOS pe te
Jot Pot “do. for. Lit) —fUsos a
_ did as he hel Taes Dien J irbbel

[ofP0G Uys rah € abd lithe ay.
sie jeatiel pot” pave bea “napa

ER Messing around JON linet biber,
Damen Pash Lupe

  

 

 

    

   

B lve pever met.
fas “heen Salhicg metre yn 9h Nd
S04 Gong into SONS: paStel pon ~
A oY .
thing. _ on. iy f0C <bcohs _poge Qo
Loman by the name o BL ticle (ene mace
Ovid a hued BY L, “aprl “wetet ored
Pater. pay DAL > 40. fer Vid 26. that
Video _yoos pasiec! on 4. facehioh,
VE BONG JOND. a _Tedal

Pp CEL
Certers as weil as dhher poten \

   

   

 

 

   

  

 
Case 1:21-cv-00571-PAE Document 7 Filed 03/29/21 Page 10 of 13

pave Amer xed
PYRE. Lh OL OY So UAE.
“Sone involway Jay: S, SNR ted 4 ee

 

- Chit Lhe aHnKin g these pceple oe
a CAUSA them. 1 “pues i Uaho OFS
ed pee TI & cork @ apd
| besitaly my. wre Entre WAH
cane He | bbe pe sey bene
S64 ipa. and | CEH
Oo AOA my fi fe. that the f

st decide! 76. ae, IV SQNES, _
Oe wre. bets in “epards Is LHL ¥— .
HR highs baby. damon beShr  *

| CURA pficrete Spots, Utd. Slo hog

pop We for. Db CQ1S ” @der fO..... -
—_ . COA pee. fe {BOOK 5. this LOOM & rho oe.
ee “ pever mel a hy in OMY “EHIS
: ee oth my! tk) and
: theft G Chotn mune DIXON)
oe amen. © biSfu iS. ole Sprake FO
IBY fined § brdler— Aye. DOE JEP lO
jo py fe somehow mnybe most.
likely Hivcagh Hird party Jali]
_ lOpper meet rxrteih Reber LOI iam S
towne the — Sor Gg) Suc Ain ag.

most shipped fe iac foe: bed BS 2 Nocl/PS

 

 

 

LywyieS,

 

 

 

 

 

  

 

  

 

 
Case 1:21-

nl Ais. ¥ersSe_ 2p. Nay S009. (ap
ott fyS VEISED PE ale
dine
a f 1 lds ce
‘Consicbting fe. Aas Pothing | Oe
: keke? a fo. fd. fa). Salk.

We ail d ay Oe ight OH.
£0)
_Soplembs
a trey y ‘he f ime. | fA€
Jos “appre ed bbuit [DE «..

| Seeing. Nim Cf). HE. COE ACRE. Sheew
Jue. Rion 6 my Son father bier
4 he phew Spits” ine he (SDE. SOMELDE
| haf  jwoonk) ever On

cv-00571-PAE Document 7 Filed 03/29/21 Page 11 of 13

Ff}

pyege 2 a eviicncinaictins ne ween  fedlev

a a OED fae -

. Chatnpienshps lke Oo. . AL iennded

agen

 

Cy

jas alte diecka
Mme. From ir Gu Wan),

You Sfaw

    

SAY ea FLOIY. an
26 i 6 Dreseny

   

 

  

 

Fi, COInCISHE -

 

| bith So.a5 far as. Le BY HaDAS Grd.

a The pelatil 1: ther OR.
hi lel

 

  

Ais 2rd
oho. Qs. fee[S. the peed
Jo SHOlK. Ine 24/7. SUS das aga”
ide bf Yhe helen K DGG. Da

 

 

_ he fink fo. ibieséel yo this Gey _ iS
ard beg glng..

 
Case 1:21-cv-00571-PAE Document 7 Filed 03/29/21 Page 12 of 13

40 & Co
PIET. : fb ley OOSPIPAE

 

¢ WAS, Teac Kr. rapper 50 (erty
| ASG. feels 7 fhe Det fb pe
4 Mf) LI. ) va Dy Sf

pre unt Abd. Zo fetal

 

   

 

pe. Ie LL, *sléed i? bis Ue.
Souter is DO}. BI FO PA,
_ due fo YE. fd” FE! 1S. ne
LESS) IOI Tb Wa _
FES Spe pete! b ‘oir QOAS fn.
ny Whe biS TV. Shun). eh
— Piety. Ae. AS. bbsess an Lh OV; fot. coe
4 Yl dadg pr JS fed. .
L pnowm J fas. Ona Z% yin if -
MUS. RBS) woth ne.
i pif LS. ff) Y... SPL, ote Bn
ltH Spe. DP SHEL OY AC (alber a
Wythe. folle: OG... AlS. fer SY OF?
6/85) 2019. Tf Lory Pash, G(S6
“has Joseph 6. Jones: Siaiti ing.
: my pte far Wd INCIUCHG /

7 OY... Children AGES. 16 a
& dg end &.

 

 

  

 

 

 

 

   

 

 

 

 

 
 

 

 

 

       

ny prec pf OO

IUD AS OE

 

 

1:21-cv-00571-PAE Document? Filed 03/29/21 Page 13 of 13

 
